DETAILED ACTION

Drawings

The drawings filed 11-15-21 (Figs 1, 2, 3, 3a, 3b, 4, 5) have been accepted by the Examiner.

Specification

The abstract of the disclosure is objected to because of the following informality: “single” should be inserted before the second recitation of “label” (L7).

Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, “the direction of motion” (L3) lacks antecedent basis.
Claim 14, “the direction of motion” (L3) lacks antecedent basis. Claim 14, the term “suitable” (L4) is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 18, antecedent of “each label sheet” (L4) are not clearly defined in that several sheets have been previously defined. It appears that these are to refer to the single label sheets.
Allowable Subject Matter
Claims 1-11, 13, and 15 are allowed. Claims 12, 14, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claim 1, Klaus, the closest prior art of record, teaches a labeling machine 1 for applying label sheets 3 onto articles 2 comprising:
	●a web feeding unit 12 for feeding a web 3a of labeling material formed by a
series of label sheets 3 joined to each other; 

	●a label transfer device (including at least item 8) for receiving said web 3a from
said web feeding unit 12 at an input station (i.e. where items 8 and 13 contact each other) and adapted to feed single label sheets 3 to respective articles 2 at an application station (i.e. where items 8/3/2 contact each other) spaced apart from said input station; and

	●a cutting device 13 for cutting said web 3a of labeling material into said single
label sheet 3. 

Said label transfer device comprising a transfer conveyor 8 adapted to retain said single label sheet 3 and to release the single label sheets 3 themselves on said articles 2 at said application station. Said transfer conveyor 8 comprises a closed-loop transfer track (p3 L9-38; Figs2-3). With respected to the claimed feeding unit, input station, application station, cutting device, and means for interaction – the instant specification defines a structure for each of these item and a given function. The structures for each of these items in Klaus performs the same function and are thus considered to meet these limitation in the claim – which are examined under 35 U.S.C. 112, sixth paragraph. Klaus teaches that the transfer conveyor 8 includes at least two integrally formed label vacuum holders 10 that move along with the movement of the transfer conveyor 8. Montanari teaches bottle holders 3 which move independently on a transfer track 2 by way of magnetic-induction interaction (¶51) such that the bottles held on bottle holder 3 receive a label from a rotating labeling head 50 located on a stator 18 and a rotor 19 at 15 (¶s 51, 60-62). However, Klaus, alone or in combination with the other prior art of record, does not teach or suggest that instead of the label vacuum holders 10 moving with the transfer conveyor 8 -- use of a magnetic-inductive interaction with the label vacuum holders 10 to move the label vacuum holders 10 on the transfer conveyor 8 in that label vacuum holders 10 are in integral part of the transfer conveyor 8 as shown in Figures 1-3 and are not pieces having the ability of move on a track.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (37 CFR 1.111(b) and MPEP § 707.07(a)).

Conclusion         
                                                                                                                                     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745